Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Aaron Swehla on March 9th, 2021.
The application has been amended as follows: 
	In reference to claims 1-3, 6, 8-10, 13, 15-17, and 20, replace the claims with the amended claims below:

1.	An electronic device to provide modified video content for presentation during adjusted playback of video content, the electronic device comprising:
	at least one input component configured to receive audiovisual content
	at least one output component configured to transmit audiovisual content;
	one or more processors; and 
	memory communicatively coupled with and readable by the one or more processors and having stored therein processor-readable instructions, which, when executed by the one or more processors, cause the one or more processors to perform:
	receiving a command to adjust playback of the video content and identifying one or more individual frames that will be visible during adjusted playback of the video content, wherein the 
	responsive to the command being a first fast-forward operation to traverse the set of individual frames at a first predetermined speed, selecting a representative frame from the set of individual frames to be displayed as representative of the set of individual frames for an entire time while the first fast-forwarding operation is performed, where the representative frame is modified by incorporating at least one item of information from a set of one or more items of information to be rendered within the representative frame;
	responsive to the command being a second fast-forward operation to traverse the set of individual frames at a second predetermined speed, selecting a subset of frames from the set of individual frames and the second predetermined speed for display while the second fast-forward operation is performed, where:
	the subset of frames is modified by incorporating the at least one item of information to be rendered in one or more locations within at least some of the subset of frames, and
	the second predetermined speed is greater than the first predetermined speed;
	causing transmission of the modified representative frame or the modified subset of frames via the at least one output component.

2.	The electronic device as recited in claim 1, where one or both of the modifying the representative frame and the modifying the subset of frames is performed before the command is received.



6.	The electronic device as recited in claim 1, wherein the incorporating the at least one item of information from the set of one or more items of information within the at least one individual frame of the set of individual frames is based at least in part on determining a context of the video content to which at least one item of information is to be incorporated, wherein the determining comprises evaluating whether the at least one individual frame is part of a video segment displaying static content or moving content.

8.	An method to provide modified video content for presentation during adjusted playback of video content by:
	receiving a command to adjust playback of the video content and identifying one or more individual frames that will be visible during adjusted playback of the video content, wherein the identifying is a function of a speed of traversing a set of individual frames during the adjusted playback of the video content;
	responsive to the command being a first fast-forward operation to traverse the set of individual frames at a first predetermined speed, selecting a representative frame from the set of individual frames to be displayed as representative of the set of individual frames for an entire time while the first fast-forwarding operation is performed, where the representative frame is modified by incorporating at least one item of information from a set of one or more items of information to be rendered within the representative frame;

	the subset of frames is modified by incorporating the at least one item of information to be rendered in one or more locations within at least some of the subset of frames, and
	the second predetermined speed is greater than the first predetermined speed;
	causing transmission of the modified representative frame or the modified subset of frames via the at least one output component.

9.	The method as recited in claim 8, where one or both of the modifying the representative frame and the modifying the subset of frames is performed before the command is received.


10.	The method as recited in claim 8, where one or both of the modifying the representative frame and the modifying the subset of frames is performed after the command is received. 

13.	The method as recited in claim 8, wherein the incorporating the at least one item of information from the set of one or more items of information within the at least one individual frame of the set of individual frames is based at least in part on determining a context of the video content to which at least one item of information is to be incorporated, wherein the determining comprises evaluating whether the at least one individual frame is part of a video segment displaying static content or moving content.


	receiving a command to adjust playback of the video content and identifying one or more individual frames that will be visible during adjusted playback of the video content, wherein the identifying is a function of a speed of traversing a set of individual frames during the adjusted playback of the video content;
	responsive to the command being a first fast-forward operation to traverse the set of individual frames at a first predetermined speed, selecting a representative frame from the set of individual frames to be displayed as representative of the set of individual frames for an entire time while the first fast-forwarding operation is performed, where the representative frame is modified by incorporating at least one item of information from a set of one or more items of information to be rendered within the representative frame;
	responsive to the command being a second fast-forward operation to traverse the set of individual frames at a second predetermined speed, selecting a subset of frames from the set of individual frames and the second predetermined speed for display while the second fast-forward operation is performed, where:
	the subset of frames is modified by incorporating the at least one item of information to be rendered in one or more locations within at least some of the subset of frames, and
	the second predetermined speed is greater than the first predetermined speed;
	causing transmission of the modified representative frame or the modified subset of frames via the at least one output component.




17.	The one or more non-transitory, processor-readable media as recited in claim 15, where one or both of the modifying the representative frame and the modifying the subset of frames is performed after the command is received. 

20.	The one or more non-transitory, processor-readable media as recited in claim 15, wherein the incorporating the at least one item of information from the set of one or more items of information within the at least one individual frame of the set of individual frames is based at least in part on determining a context of the video content to which at least one item of information is to be incorporated, wherein the determining comprises evaluating whether the at least one individual frame is part of a video segment displaying static content or moving content.


Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127.  The examiner can normally be reached on Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178